DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant's response filed on 10/15/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1, 21-22, 32-33, 35-39, 41-50 are currently pending.
Claims 1, 21-22, 32-33, 35-39, 41-50 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments	
Claim Rejections - 35 U.S.C. § 101
After careful reconsideration, the previous 35 USC 101 rejection has been re-introduced. It is noted that the concept of dynamic roles, e.g. wherein a first role, for a first entity and for a first occurrence in which the content item was output, is different than a second role, for the first entity and for a second occurrence in which the content item was output, can be considered as part of the judicial exception of determining an allocation of revenue based on advertisement/content distribution: the step of determining roles for an entity is performed the same regardless of whether the role is static or dynamic as an entity’s role is determined every time a content item is outputted. Furthermore, determining a first role during a first occurrence and determining a second role during a second occurrence is a step that can practically be performed by the human mind. In addition, it is noted that the claimed invention does not require the alleged improvement of efficiently managing a very large number of partnerships where each partner can over time fulfill any and all of the piece of that value chain simultaneously: the invention as claimed can be interpreted under broadest reasonable interpretation as processing two occurrences in which a content item is outputted.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 32, 35 have been considered but are moot because the arguments regarding dynamic roles do not apply to any of the references being used in the current rejection.
Applicant’s arguments with respect to claims 43-45 have been considered but are unpersuasive. The rejections are maintained.
Applicant contends Starr fails to teach or suggest assigning a right to display the content item / a right to sell an advertisement / a responsibility to provide the content item. The Examiner respectfully disagrees. Starr teaches allowing entities to display content items, sell advertisements, and provide content items on its platform ([0080] – [0082]). Allowing an entity to perform an action is equivalent to assigning the entity the right to perform the action.
Applicant’s arguments with respect to claims 46, 48 have been considered but are unpersuasive. The rejections are maintained.
Applicant contends Starr fails to teach or suggest assigning one or more restrictions on the content item based on the determined roles. The Examiner respectfully disagrees. Starr teaches a collaborative filter 194 that puts restrictions on media segments 102 / advertisements 112 based on data associated with one or more users 110, user demographics 182, affiliates 190, clients 178, advertisements 112, advertisers 144, media owners 148, media segments 102, facilitators 158, formats 118 and rules 124 ([0059]).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 21-22, 32-33, 35-39, 41-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 32, 35, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites receiving, by a computing device, data indicative of a plurality of occurrences in which a content item was output; determining, by the computing device, based on the data and for each occurrence of the plurality of occurrences in which the content item was output, roles of a plurality of different entities associated with the content item, wherein a first role, for a first entity and for a first occurrence in which the content item was output, is different than a second role, for the first entity and for a second occurrence in which the content item was output; determining, by the computing device, for the plurality of occurrences, and based on the roles of the plurality of different entities associated with the content item, an allocation of revenue, wherein the allocation comprises: a portion for providing the content item/content rights in the content item, a portion for providing an audience for the content item/generating the plurality of occurrences, and a portion for selling one or more advertisements associated with the plurality of occurrences; and outputting, by the computing device, one or more indications of the allocation of revenue.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to methods, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of determining an allocation of revenue based on advertisement/content distribution (a certain method of organizing human activity such as a commercial or legal interaction, e.g. agreements in the form of contracts and sales activities/behaviors) but for the recitation of additional claim elements. That is, other than reciting the computing device, nothing in the claim precludes the language from being considered as determining an allocation of revenue based on advertisement/content distribution. For example, determining a distribution of revenue is a long-prevalent business practice that has existed in the real world well before the advent of modern computer technology: a person would calculate the revenue derived from advertising in newspapers and distribute the revenue to the appropriate parties based on the roles of the parties, the roles not being static and being different for each occurrence.
A similar analysis can be applied to dependent claims 21-22, 33, 36-39, 42-46, 48-49 which further recite the abstract idea of determining an allocation of revenue based on advertisement/content distribution.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the judicial exception is merely being implemented on the computing device. 
A similar analysis can be applied to dependent claim 41, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of digital advertisement. A similar analysis can be applied to dependent claims 47, 50, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of graphical user interfaces.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 21-22, 32-33, 35-39, 41-46, 48-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0130015 to Starr in view of United States Patent Application Publication No. 2002/0112171 to Ginter.
As per claims 1, 32, 35, Starr teaches:
receiving, by a computer device, data indicative of a plurality of occurrences in which a content item as output; ([0040], [0046], [0077], [0086], “The media platform 100 may include a media transaction monitor 162. The media transaction monitor 162 may be adapted to monitor the location and interactions associated with a media segment 102 and/or advertisement 112. In embodiments, the media transaction monitor 162 may track the location and interactions through the tags 104. The tags 104 may be XML tags that may be pinged through a pinger, or tracked through a spider associated with the media transaction monitor 162, for example. In embodiments, the tags may be reporting tags (e.g. links that activate or report upon interaction) that report activity to the media transaction monitor 162. For example, a user may download a media segment 102 to his client facility 178. Once on the client facility 178, interactivity (e.g. plays, emails, forwards) may be reported back to the media transaction monitor 162. Upon such reporting, the monitor 162 may report such activity to the reconciliation facility 134 and further compensation may be apportioned.”)
determining, by the computing device, based on the data and for each occurrence of the plurality of occurrences in which the content item was output, roles of a plurality of different entities associated with the content item, and determining, by the computing device for the plurality of occurrences that the advertisement is viewed and based on the roles of the plurality of different entities associated with the content item, an allocation of revenue amongst the plurality of different entities, wherein the allocation comprises a portion for providing the content item, a portion for providing an audience for the content item, and a portion for selling the one or more advertisements associated with the plurality of occurrences; ([0040], [0046], [0077], [0080] – [0082], “The transaction facility 138 may include a revenue model (or other compensation scheme). The revenue model may define the revenue sharing, or other arrangements, between an advertiser 144, media segment owner or publisher 152, and media platform facilitator 158. For example, a bid received from an advertiser 144 may be apportioned or otherwise compensate the media platform facilitator 158, media segment owner/publisher 152, one or more affiliates 190, and so on. In embodiments, the apportionment may take place upon an award of a bid 101. For example and without limitation, an advertiser may bid $0.50 for placement with a media segment 102 meeting its criteria. Once the criteria are met and the bid 101 is awarded, the media segment 102 may be played or otherwise interacted through the client 178. Through the bidding process, a revenue sharing model (or other compensation scheme) may have been developed. The bid results in $0.50 being paid by the advertiser and the revenue model may require that the revenue is split between the media segment owner/publisher 152, the media platform facilitator 158 and affiliates of the advertiser. The revenue model may be an algorithm, table, function, or other facility adapted to apportion the revenue or other form of compensation.”)
outputting, by the computing device, one or more indications of the allocation of revenue; ([0077], “The revenue model may be an algorithm, table, function, or other facility adapted to apportion the revenue or other form of compensation.”)
Starr does not explicitly teach, but Ginter teaches:
wherein a first role, for a first entity and for a first occurrence in which the content item was output, is different than a second role, for the first entity and for a second occurrence in which the content item was output; ([1957], “All participants of VDE 100 have the innate ability to participate in any role. For example, users may gather together existing protected packages, add (create new content) packages of their own, and create new products. They may choose to serve as their own distributor, or delegate this responsibility to others. These capabilities are particularly important in the object oriented paradigm which is entering the marketplace today. The production of compound objects, object linking and embedding, and other multi-source processes will create a need for these capabilities of VDE 100. The distribution process provided by VDE 100 is symmetrical; any end-user may redistribute information received to other end-users, provided they possess permission from and follow the rules established by the distribution chain VDE control information governing redistribution. End-users also may, within the same rules and permissions restriction, encapsulate content owned by others within newly published works and distribute these works independently. Royalty payments for the new works may be accessed by the publisher, distributors, or end-users, and may be tracked and electronically collected at any stage of the chain.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ginter to the known invention of Starr would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content distribution features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining roles of a plurality of different entities associated with the content item so a first role, for a first entity and for a first occurrence in which the content item was output, is different than a second role, for the first entity and for a second occurrence in which the content item was output results in an improved invention because applying said technique improves the flexibility of the invention by allowing entities to assume different roles and responsibilities, thus allowing entities to add value in different ways based on different scenarios.
As per claim 21, Starr teaches:
determining, for the first time, the one or more roles of the plurality of entities in delivering the advertisement comprises determining that a common entity of the plurality of entities is providing the digital-video-content asset, providing the audience for the digital-video-content asset, and selling the advertisement; ([0040], [0046], [0077], [0080] – [0082])
As per claim 22, Starr teaches:
determining, for the first time, the one or more roles of the plurality of entities in delivering the advertisement comprises at least one of determining that the first entity is providing the digital-video-content-asset, the second entity is providing at least a portion of the audience for the digital-video-content asset, and the third entity is selling the advertisement; ([0040], [0046], [0077], [0080] – [0082])

As per claim 33, Starr teaches:
determining, by the computing systemand based on the allocation, a net amount of revenue for each of the plurality of different entities; ([0197])
As per claim 36, Starr teaches:
determining the allocation comprises determining a portion of the advertising revenue for one or more entities, of the plurality of different entities, that produced the digital video; ([0040], [0046], [0077], [0080] – [0082])
As per claim 37, Starr teaches:
determining the allocation comprises determining a portion of the advertising revenue for one or more entities, of the plurality of different entities, that licensed the digital video; ([0040], [0046], [0077], [0080] – [0082])
As per claim 38, Starr teaches:
determining the allocation comprises determining a portion of the advertising revenue for one or more entities, of the plurality of different entities, that acquired rights in the digital video; ([0040], [0046], [0077], [0080] – [0082])
As per claim 39, Starr teaches:
determining the allocation comprises determining a portion of the advertising revenue for one or more entities, of the plurality of different entities, having rights in the digital video that have vested; ([0040], [0046], [0077], [0080] – [0082])
As per claim 41, Starr teaches:
causing delivery of the advertisement to a plurality of different user devices via a plurality of different content delivery platforms; ([0077], [0080] – [0082])
receiving, by the computing system and for each delivery of the advertisement, an indication of whether the advertisement was displayed on a user device of the plurality of different user devices; [0077], [0080] – [0082])
wherein determining the allocation is based on determining whether the advertisement was displayed; [0077], [0080] – [0082])
As per claim 42, Ginter teaches:
determine the first role of the first entity at a first time; and determining the second role of the first entity at a second time; ([1957])
As per claim 43, Starr teaches:
assigning, based on the determined roles and to one or more entities of the plurality of different entities, a right to display the content item; and determining an adjustment to the allocation based on the right. ([0040], [0046], [0077], [0080] – [0082])
As per claim 44, Starr teaches:
assigning, based on the determined roles and to one or more entities of the plurality of different entities, a right to sell an advertisement of the one or more advertisements; and determining an adjustment to the allocation based on the right. ([0040], [0046], [0077], [0080] – [0082])
As per claim 45, Starr teaches:
assigning, based on the determined roles and to one or more entities of the plurality of different entities, a responsibility to provide the content item; and determining an adjustment to the allocation based on the responsibility. ([0040], [0046], [0077], [0080] – [0082])
As per claim 46, Starr teaches:
assigning, based on the determined roles, one or more restrictions on the content item. ([0059])
As per claim 48, Starr teaches:
assigning, based on the determined roles and to one or more entities of the plurality of different entities, a content restriction associated with a rating of an advertisement of the one or more advertisements; and determining an adjustment to the allocation based on the content restriction. ([0059]; [0040], [0046], [0077], [0080] – [0082])
As per claim 49, Ginter teaches:
determining a new role; ([1957])
Starr teaches:
determining an adjustment to the allocation based on an entity being associated with a role; ([0040], [0046], [0077], [0080] – [0082])
As per claim 50, Starr teaches:
wherein the one or more indications of the allocation are output via a graphical user interface (GUI), and wherein the GUI is configured to automatically display an updated allocation of revenue for each time of the plurality of times. ([0077])

Claim 47 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0130015 to Starr in view of United States Patent Application Publication No. 2002/0112171 to Ginter, and further in view of United States Patent Application Publication No. 2003/0229549 to Wolinsky.
As per claim 47, Starr as modified does not explicitly teach but Wolinsky teaches:
causing display of the determined roles via a GUI and assigning the roles via the GUI; ([0130] – [0132]; Table 47, [0259])
One of ordinary skill in the art would have recognized that applying the known technique of Wolinsky to the known invention of Starr as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such graphical user interface features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to display the determined roles via a GUI and assign the roles via the GUI results in an improved invention because applying said technique improves the usability of the invention by providing an easy, user-friendly way to display and assign roles via a GUI.

Conclusion
The following are relevant cited prior art:
United States Patent Application Publication No. 20070153703 to Floyd teaches a computerized system for advertising in a peer-to-peer (P2P) network of user modules within a global communications network. An advertising database contains associated advertisements that each include either local advertisement content stored in the advertising database or links to remote advertisement content stored elsewhere on the global network. A service module receives search criteria sent on the P2P network by a searching user module conducting a P2P search for digital media with other user modules. The service module then retrieves one or more of the associated advertisements from the advertising database based on the search criteria and communicates them to the searching user module.
United States Patent Application Publication No. 2008/0154739 to Kalaboukis teaches a rules-based commerce system or marketplace that proactively acquires and purchases, on behalf of consumers, works submitted by creators. In one implementation, the system involves a rules engine which makes current and future purchases of electronic content and code based on the positive fulfillment of specific pre-created criteria. Some particular implementations of the invention can be implemented to create a net of income from a large quantity of sources in order to support one or more social media activities. Other implementations of the invention can be configured to create forms of sponsorship whereby a consumer can create rules to automatically acquire and pay for a future work that meets one or more criteria. On the creator side, implementations of the invention can be configured to assist creators to develop an audience and corresponding income streams to support social media creation activities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685